Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 12/01/2021. Claims 1-3, 5-6, 8, 15, and 17 is/are amended and new claims 21-27 are added. Further, claims 1, 5, 8, 10, 15, 17, and 26-27 are amended, claims 21 and 25 are cancelled, and new claims 28-29 is/are added, as a result of the Examiner’s Amendment and interview conducted on December 22nd, 2021 included herein. Claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 are therefore pending and currently under consideration for patentability.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Mirielle Kruger (Reg. No. 80,075) on December 22nd, 2021. The application has been amended as follows:

Amendments to the Claims:
1.        (Proposed Examiner’s Amendment) A method implemented by a computing device, the method comprising:

determining, by the computing device, a probability of interaction with the digital content based on a model trained using machine learning, the model being trained using user interaction data;
determining, by the computing device, an operation cost to be incurred by the computing device to transmit data of the digital content via a network from the computing device to the client device;
selecting, by the computing device, a subset of the digital content as a prefetch, the prefetch selected based on a comparison of the probability of interaction with the digital content and the operation cost to be incurred by the computing device to transmit the data of the digital content via the network from the computing device to the client device; 
determining, by the computing device, a display arrangement for the representations corresponding to the subset of the digital content in the user interface associated with the client device based on the probability of interaction and the operation cost; and
transmitting, by the computing device, the subset of the digital content and the display arrangement to the client device, the representations displayed in the display arrangement and selectable to cause display of corresponding digital content of the subset of digital content in the user interface associated with the client device.   

2.         (Previously Presented) The method as described in claim 1, wherein the operation cost is based on a size of the data of the digital content.



4.         (Canceled)

5.         (Proposed Amended) The method as described in claim 1, wherein the client device receives the transmitted subset of the digital content as the prefetch before receiving user selection of at least one of the representations corresponding to the subset of digital content.

6.         (Previously Presented) The method as described in claim 1, wherein the operation cost is based on a type of digital content.

7.         (Canceled)

8.         (Proposed Examiner’s Amendment) A computing device comprising:
a processor; and
computer-readable storage media having instructions stored thereon that, responsive to execution by the processor, causes the processor to perform operations comprising:
transmitting a plurality of representations corresponding to digital content to be rendered in a user interface associated with a client device;
determining a probability of interaction with the digital content based on a model trained using machine learning, the model being trained using user interaction data;
determining an operation cost to be incurred by the computing device to transmit data of the digital content via a network from the computing device to the client device;
selecting a subset of the digital content as a prefetch, the prefetch selected based on the probability of interaction with the digital content and the operation cost to be incurred by the computing device; 
determining a display arrangement for the representations corresponding to the subset of the digital content in the user interface associated with the client device based on the probability of interaction and the operation cost; and
transmitting the subset of digital content and the display arrangement to the client device, the representations displayed in the display arrangement and selectable to cause display of corresponding digital content of the subset of digital content in the user interface associated with the client device.   

9.         (Previously Presented) The computing device as described in claim 8, wherein the model further addresses an amount of emphasis involving a display characteristic of a portion of the digital content.

10.       (Original) The computing device as described in claim 9, wherein the emphasis does not change a location on the user interface at which the digital content is rendered.

11.       (Original) The computing device as described in claim 9, wherein the emphasis includes at least one of holding, highlighting, or badging.



13.       (Canceled)

14.       (Canceled)

15.       (Proposed Examiner’s Amendment) One or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by a processing system, causes the processing system to perform operations including:
transmitting a plurality of representations corresponding to digital content to be displayed in a user interface associated with a client device;
determining a probability of interaction with the digital content based on a model trained using machine learning, the model being trained using user interaction data;
determining an operation cost to be incurred by the processing system to transmit data of the digital content via a network from the processing system to the client device;
selecting a subset of the digital content to prefetch, the subset of the digital content prefetched based on a comparison of the probability of interaction with the digital content and the operation cost to be incurred by the processing system to transmit the data of the digital content via the network from the processing system to the client device;
determining a display arrangement for the representations corresponding to the subset of the digital content in the user interface associated with the client device based on the probability of interaction and the operation cost; and
and the display arrangement to the client device, the representations displayed in the display arrangement and selectable to cause display of corresponding digital content of the subset of digital content in the user interface associated with the client device.    

16.       (Previously Presented) One or more computer-readable storage media as described in claim 15, wherein the probability of interaction includes a likelihood of conversion of respective products or services.

17.       (Proposed Amended) One or more computer-readable storage media as described in claim 15, wherein at least one digital content of the subset of the digital content includes a portion having a changed display characteristic based on the model.

18.       (Canceled) 

19.       (Canceled) 

20.       (Canceled) 

21.       (Canceled)

22.       (Previously Presented) The method as described in claim 1, wherein the operation cost is based on a time associated with transmitting the digital content.  

23.       (Previously Presented) The method as described in claim 1, wherein the plurality of representations are interactive thumbnails that cause display of corresponding digital content.

24.       (Previously Presented) The method as described in claim 1, wherein the digital content is part of a listing for an item for sale.

25.       (Canceled)

26.       (Proposed Amended) The computing device as described in claim 8, wherein the operation cost is based on a file size of the digital content.  

27.       (Proposed Amended) One or more computer-readable storage media as described in claim 15, wherein the digital content includes at least one of digital images, digital videos, augmented reality based content, or virtual reality based content. 

28.       (Proposed New) The computing device as described in claim 8, wherein the operation cost includes a network cost to be incurred upon transmission of the digital content.  

29.       (Proposed New) One or more computer-readable storage media as described in claim 15, wherein the operation cost is based on a file size of the digital content.


Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 9-10.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving and displaying a representation of digital content as a prefetch in response to user selecting the representation and rendering the digital content (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
	Further the dependent claims explicitly states the step of operation cost of transmitting data is based on determining an amount of the data associated with the digital content from the service provider system to the computing device via a network, rendering user selection of representation of digital content, receiving pre-fetch digital content before receiving user selection and operation cost is based on type of digital content, then it also falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of determining, by the computing 
More specifically, the Examiner notes that as per [0068], it is stated that “The operation cost calculation module 504 may also determine a display arrangement for the operation cost based prefetched digital content 506, according to which this content is displayed on the user interfaces of various devices. For example, the operation cost based prefetched digital content 506 is displayed on user interfaces of devices such that digital content representations corresponding to digital content having a lower communicating and display time are arranged in a more attractive location on the user interface than those of content having a higher operation cost, even if the likelihood of conversion of the content with the higher operation cost is better. In another example, the operation cost based prefetched digital content 506 is displayed on user interfaces of devices in various locations and arrangements based on the computational capacity used by these devices to download and display various types of digital content, e.g., digital images are prefetched and arranged in a more attractive location than a video because devices can download and display many images in the time that it takes to download and display a video.”
improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 were fully considered and were persuasive. The rejection under §103 of pending claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 is/are withdrawn (See applicant’s remarks 11-14).
Allowable Subject Matter
Claims 1-3, 5-6, 8-12, 15-17, 22-24, and 26-29 are allowed. The closest prior art of record is U.S Pub. 20200401522 by (“Xu”) in view of U.S Pub. 20200413118 by (“Haribhaskaran”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determining, by the computing device, a display arrangement for the representations corresponding to the subset of the digital content in the user interface associated with the client device based on the probability of interaction and the 
Furthermore, as it relates to the current independent claims 1, 8, and 15, the Examiner notes the previously applied prior art reference of U.S Pub. 20200401522 by (“Xu”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Xu simply does not disclose and/or teach the specific limitation of determining, by the computing device, a display arrangement for the representations corresponding to the subset of the digital content in the user interface associated with the client device based on the probability of interaction and the operation cost and transmitting, by the computing device, the subset of the digital content and the display arrangement to the client device, the representations displayed in the display arrangement and selectable to cause display of corresponding digital content of the subset of digital content in the user interface associated with the client device, respectively.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL references nor foreign references remedies the deficiencies of the previously applied Xu reference, and thereby fails to anticipate and/or make obvious the claimed invention.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GAUTAM UBALE/Primary Examiner, Art Unit 3682